Case 1:18-cv-23569-KMW Document 104 Entered on FLSD Docket 10/21/2019 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No. 18-cv-23569-WILLIAMS
DAVID S. & LINDA K. PARESKY
Plaintiffs,
V.

THE UNITED STATES,

Defendant.

 

ORDER
THIS MATTER is before the Court on Magistrate Judge Chris M. McAliley’s Report
and Recommendation (DE 86) (the “Report”) regarding Defendant's motion to dismiss
this case for lack of subject matter jurisdiction (DE 68). The Report recommends that
Defendant’s motion be granted in part and denied in part. Plaintiffs and Defendant filed
objections to the Report, (DE 91; DE 92), and responses to the objections (DE 95; DE 96;
DE 97). During the objections period, the Second Circuit decided a case, discussed
further below, involving the same statute and claims at issue in the present case. The
Court has independently reviewed the Report, the Parties’ objections and additional
briefing on the objections, the record, and applicable case law. Accordingly, it is
ORDERED AND ADJUDGED that the Court declines to adopt the Report (DE 86). For
the reasons set forth below, Defendant’s motion to dismiss (DE 68) is GRANTED and this
case is DISMISSED for lack of subject matter jurisdiction.

I. BACKGROUND

Plaintiffs, David and Linda Paresky, filed suit seeking overpayment interest they

claim they are owed on certain tax refunds they received stemming from losses incurred

1
Case 1:18-cv-23569-KMW Document 104 Entered on FLSD Docket 10/21/2019 Page 2 of 6

in 2008 and carried back to tax years 2003 through 2007. Plaintiffs assert that they are
entitled to overpayment interest on those refund amounts because the refunds were not
issued within 45 days of when they filed the tax forms requesting the refunds. By Plaintiffs’
calculations, they are entitled to interest in the amount of $417,496.77 from April 15, 2009
through the dates on which the refunds were issued and interest on that interest
continually accruing until payment, which they calculate amounts to $118,099.18 as of
September 15, 2017, the date Plaintiffs filed suit in the United States Court of Federal
Claims. Plaintiffs contend that jurisdiction for claims of overpayment interest exists under
28 U.S.C. § 1346(a)(1). Defendant disagrees. The United States Court of Appeals for the
Eleventh Circuit has not addressed this issue. The Second and Sixth Circuits, which are
the only two circuit courts to have addressed this issue directly, have reached opposite
conclusions.

ll. LEGAL STANDARD

A challenge to subject matter jurisdiction under Rule 12(b)(1) of the Federal Rules
of Civil Procedure may be presented as either a facial or factual attack. McE/murray v.
Consol. Gov't of August-Richmond Cty., 501 F.3d 1244, 1251 (11th Cir. 2007). Facial
attacks challenge subject matter jurisdiction based on the allegations in the complaint,
which the district court takes as true when considering the motion. Lawrence v. Dunbar,
919 F.2d 1525, 1529 (11th Cir. 1990). In contrast, factual attacks challenge the existence
of subject matter jurisdiction in fact, and in such cases “no presumptive truthfulness
attaches to plaintiff's allegations.” /d. The Eleventh Circuit has held that “the party
invoking the court's jurisdiction bears the burden of proving, by a preponderance of the
evidence, facts supporting the existence of federal jurisdiction.” McCormick v. Aderholt,

293 F.3d 1254, 1257 (11th Cir. 2002).
Case 1:18-cv-23569-KMW Document 104 Entered on FLSD Docket 10/21/2019 Page 3 of 6

lll. © DISCUSSION

Section 1346(a)(1) provides that federal district courts and the Court of Federal
Claims shall have concurrent jurisdiction over “[aJny civil action against the United States
for the recovery of [1] any internal-revenue tax alleged to have been erroneously or
illegally assessed or collected, [2] any penalty claimed to have been collected without
authority, or [3] any sum alleged to have been excessive or in any manner wrongfully
collected under the internal-revenue tax laws.” 28 U.S.C. § 1346(a)(1). The Parties do not
dispute whether overpayment interest is a tax or penalty under the first two categories.
Rather, the question here is whether overpayment interest qualifies under the third
category as a sum that is “excessive” or “wrongfully collected.” /d.

In E.W. Scripps Co. v. United States, 420 F.3d 589, 597 (6th Cir. 2005), the Sixth
Circuit concluded that overpayment interest is an “excessive sum” included within the
third category. In reaching its decision, the Sixth Circuit relied on a statement from Flora
v. United States, 362 U.S. 145, 149 (1960), that a “sum” under the third category could
include interest. In Flora, the Supreme Court reasoned that “any sum” must mean
“amounts which are neither taxes nor penalties,” stating that “[o]Jne example of such a
‘sum’ is interest.” /d. But, as one court subsequently deciding this issue has noted, “the
Flora court was not addressing a claim for overpayment interest, nor did it acknowledge
that different types of interest are treated differently under tax law.” Estate of Culver v.
United States, No. 19-cv-00462-RM-NRN (D. Colo. Oct. 7, 2019) (citing Alexander
Proudfoot Co. v. United States, 454 F.2d 1379, 1385 (Ct. Cl. 1972) (“Congress has
distinguished markedly between a refund of that kind of interest paid by a taxpayer and

statutory interest payable by the Government on an overpayment... .”)). The Sixth Circuit
Case 1:18-cv-23569-KMW Document 104 Entered on FLSD Docket 10/21/2019 Page 4 of 6

noted that taxpayers have a statutory right to compensation “for the lost time-value of
their money when they make overpayments of tax,” and concluded that “{i]f the
Government does not compensate the taxpayer for the time-value of the tax
overpayment, the Government has retained more money than it is due, i.e., an ‘excessive
sum.” E.W. Scripps, 420 F.3d at 597 (citing 26 U.S.C. § 6611).

In Pfizer Inc. v. United States, 939 F.3d 173 (2d Cir. 2019), which was decided
during the period in which the Parties in this matter could file objections to Judge
McAliley’s Report, the Second Circuit disagreed with the Sixth Circuit’s analysis and found
that the district court had erroneously relied on E.W. Scripps in determining that it had
jurisdiction. First, the Second Circuit concluded that Flora is inapplicable in the context of
considering overpayment interest because the interest at issue in that case was
deficiency interest. /d. at 178. The Second Circuit noted “that deficiency interest (which is
treated as part of the underlying tax) and overpayment interest (which is simply a general
debt of the government) are treated differently under tax law.” Estate of Culver, No. 19-
cv-00462-RM-NRN; Pfizer, 939 F.3d at 178. Thus, the Pfizer court concluded that “Flora’s
passing statement” about interest did not require putting all interest, including
overpayment interest, into the third category of Section 1346(a)(1). Pfizer, 939 F.3d at
178.

The Second Circuit then focused on the text of Section 1346(a)(1) and concluded
that the third category, like the first two, must refer to “an amount previously paid to the
IRS by the taxpayer.” /d. at 179. Because “overpayment interest is not a sum that, at
some point in the past, was either excessive or wrongfully collected,” the court concluded

that “[t]o find that overpayment interest qualifies as the type of ‘sum’ encompassed by §
Case 1:18-cv-23569-KMW Document 104 Entered on FLSD Docket 10/21/2019 Page 5 of 6

1346(a)(1) strains the plain text of the statute beyond what it can bear.” /d. at 178. Instead,
the Second Circuit held that “overpayment interest is a straightforward claim against the
federal government and is therefore covered by the Tucker Act, which vests exclusive
jurisdiction in the United States Court of Federal Claims to hear any non-tort claim against
the United States founded upon any Act of Congress.” /d. at 179 (quotation omitted); see
also 28 U.S.C. § 1491(a)(1).

The Court finds the Second Circuit's analysis to be more reasoned and persuasive
than that of the Sixth Circuit on this issue. The Sixth Circuit's analysis relies on an
arguably strained reading of Section 1346(a)(1) and an overbroad reading of dicta in Flora
to permit a taxpayer to recover a sum that it never paid to the Government. The Second
Circuit's approach is rooted in the text of the statute and considerations regarding the
broader context of tax law.

IV. CONCLUSION

For the reasons set forth above, the Court finds that Plaintiffs have failed to
establish subject matter jurisdiction. Federal Rule of Civil Procedure 12(h)(3) requires
that “[i]f the court determines at any time that it lacks subject-matter jurisdiction, the court
must dismiss the action.” Fed. R. Civ. P. 12(h)(3). Accordingly, it is ORDERED AND
ADJUDGED that Defendant’s motion to dismiss (DE 68) is GRANTED and this action is
DISMISSED for lack of subject matter jurisdiction. All pending motions are DENIED AS

MOOT. The Clerk is directed to CLOSE this case.
Case 1:18-cv-23569-KMW Document 104 Entered on FLSD Docket 10/21/2019 Page 6 of 6

DONE AND ORDERED in Chambers in Miami, Florida, this 1Sday of October,

2019.

44———
ONE St WILLIAMS

 

UNITED SJATES DISTRICT JUDGE
